Cite as 2015 Ark. App. 308


                  ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-14-1081

J.P.                                           Opinion Delivered:   May 6, 2015
                               APPELLANT
                                               APPEAL FROM THE BENTON COUNTY
V.                                             CIRCUIT COURT
                                               [NO.J-14-190]
STATE OF ARKANSAS
                                 APPELLEE HONORABLE THOMAS E. SMITH, JUDGE

                                               AFFIRMED


                               WAYMOND M. BROWN, Judge

         Appellant appeals from the circuit court’s disposition order in her juvenile

delinquency case. On appeal, her sole argument is that the trial court erred by imposing an

illegal sentence. We affirm.

         Appellant and her mother entered a Kohl’s department store in Rogers, Arkansas,

on three different occasions.1 On each occasion, appellant would enter with a visibly

empty bag; select clothing; enter the dressing room, where she would remain for no more

than two minutes; exit the dressing room with no merchandise, but a visibly larger bag;

and then return merchandise from her now visibly larger bag to the store at its point-of-

sale register for a merchandise credit card. Appellant always returned the merchandise by

herself.




1
    The dates were February 16, 2013; February 23, 2013; and March 5, 2013.
                                 Cite as 2015 Ark. App. 308

       Because there was no receipt for the merchandise on any occasion, appellant was

required to provide identification to complete the returns. She provided her driver’s

license. She was identified by the store’s loss-prevention supervisor via the excessive

number of returns to the store without a receipt under her driver’s license number. Her

thefts on each occasion were verified by video. She was apprehended and detained on

March 22, 2013, when appellant and her mom completed the same actions and attempted

to return the stolen merchandise.

       A delinquency petition for one count of theft of property, a Class A misdemeanor,

was filed on March 10, 2014.2 A trial was held on the matter on July 16, 2014. At its

conclusion, ruling from the bench, the circuit court stated that is was “going to defer

finding [appellant] guilty for three months. Pay court costs of $35. Pay a fine of $100.”

The court then set a review hearing for October 8, 2014, informing appellant that “if [she

stays] out of trouble, and pay[s] that, [the court will] probably just dismiss the case at that

time.” Appellant was required to report to probation during the intervening three months

before the review hearing. In its August 5, 2014 order, the circuit court found appellant

guilty of theft of property, a Class A misdemeanor; placed appellant on probation for three

months; and further ordered her to “pay Court Costs of thirty-five dollars ($35.00) and


2
 There was a “glitch” in the system at the Rogers Police Department (RPD), which
caused Kohl’s theft reports not to be assigned to detectives. By the time the RPD
recognized the problem, speedy-trial time limitations had run on appellant’s February 16,
2013 theft. Though discussed at trial, with video provided, it appears that the February 23,
2013 theft was not reported to the RPD, as Officer Jeffrey Lane testified to being
dispatched to Kohl’s on March 20, 2013, for delayed shoplifting reports for incidents
occurring on February 16, 2013, and March 5, 2013. Accordingly, the State was able to
prosecute only the March 5, 2013 theft. See Ark. R. Crim. P. 28.1 (2014).


                                              2
                                  Cite as 2015 Ark. App. 308

restitution to Benton County in lieu of a fine in the amount of one hundred dollars

($100.00).” This timely appeal followed.

         An issue of an illegal sentence goes to subject-matter jurisdiction, and we may

review the issue whether or not an objection was made in the circuit court. 3 A sentence is

void or illegal when the court lacks authority to impose it.4

         Referring to the circuit court’s ruling from the bench, appellant asserts that the

court entered an illegal sentence against her for deferring her delinquency-finding, but

imposing a sentence on her nonetheless. Her argument is in error as it ignores the circuit

court’s written order.

         If a juvenile is found to be delinquent, the circuit court may enter an order making

any of the following dispositions, among other listed actions, based upon the best interest

of the juvenile:

         1. Place the juvenile on probation under those conditions and limitations that the
            court may prescribe pursuant to Arkansas Code Annotated section 9-27-339(a),5

         2. Assess a court cost of no more than thirty-five dollars to be paid by the juvenile,
            his or her parent, both parents, or his or her guardian,6 and

         3. Order restitution to be paid by the juvenile, a parent, both parents, the
            guardian, or his or her custodian.7


3
  Richie v. State, 2009 Ark. App. 522, at 1–2, 337 S.W.3d 529, 530 (citing Donaldson v.
State, 370 Ark. 3, 257 S.W.3d 74 (2007)).
4
    Id., at 2, 337 S.W.3d at 530 (citing Donaldson, 370 Ark. 3, 257 S.W.3d 74).
5
    Ark. Code Ann. § 9-27-330(a)(4)(A) (Repl. 2009).
6
    Ark. Code Ann. § 9-27-330(a)(6).
7
    Ark. Code Ann. § 9-27-330(a)(7).
                                               3
                                Cite as 2015 Ark. App. 308

The circuit court did orally state that it was deferring a finding of delinquency before

orally sentencing appellant three months’ probation, ordering her to pay to $35 for court

costs, and ordering her to pay a fine of $100. However, the circuit court’s written order

included a finding of guilt of theft of property, a Class A misdemeanor, thereby finding

appellant delinquent, before ordering the same court costs, $100 in restitution, and three

months’ probation. When there is a discrepancy between the judgment and commitment

order and the pronouncement of sentence, it is the entered judgment and commitment

order that controls.8 Because the court adjudicated appellant delinquent in its written

order, the sentence it imposed was not illegal.

       Affirmed.

       VAUGHT and HOOFMAN, JJ., agree.

       Rosalyn A. Watts, for appellant.

       Leslie Rutledge, Att’y Gen., by:     Karen Virginia Wallace, Ass’t Att’y Gen., for

appellee.




8
  Vance v. State, 2011 Ark. 243, at 35, 383 S.W.3d 325, 347 (citing Stenhouse v. State, 362
Ark. 480, 209 S.W.3d 352 (2005) (citing Johninson v. State, 330 Ark. 381, 953 S.W.2d 883
(1997), and Ark. Sup. Ct. Admin. Order No. 2 (2005))).


                                              4